Bigelow, C. J.
We are of opinion that the answer did not admit property in the plaintiffs. The denial of the right of the plaintiffs to maintain the action, coupled with a distinct allegation of property in the defendant at the time of the alleged taking and detention, put in issue with substantial certainty the right of property in the plaintiffs, in the articles replevied, and required them to prove sufficient title to enable them to maintain replevin therefor. The general averment in the writ that the articles belonged to the plaintiffs was met and traversed by the allegation in the answer that the title to the property was in the defendant, so that the action could not be maintained by the plaintiffs. It was in substance an admission of the taking and detention, with an avowing of title in the defendant, and a traverse of the plaintiffs’ title. The object of the provisions of the practice act was to do away with useless and superfluous allegations and the technical formalities of special pleading, while at the same time they were designed to secure such precision in averments and denials as to bring the parties to a direct issue on the matters in controversy between them. It would not tend to promote these objects to require that in an answer to a writ of replevin, in which the plaintiff according to the prescribed form sets out his title in the most general terms, the defendant should do more than aver an absolute title in himself sufficient to defeat the action, in order to put the plain tiff to proof of his right of property. Exceptions sustained.